DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS submitted 06/10/2021 has been considered by examiner.  A signed and initialed copy is attached hereto.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The most relevant prior arts:
Burger, US 2011/0055201, discloses observing/monitoring the frequency of queries to control the automatic creation of indexes.
Brow, US 2003/0093408, discloses based on frequency usage of columns in the set of query using to access tables,  the index for columns is created, the index recommendations are validated to verify if the performance improved when using the index (abstract, para.[0005], [0009]).
Jovanovic, US 2016/0378634, discloses automatically validate index creation on a database entity in an environment that includes multiple databases. The validation module automatically validates index impact of the created index by using a validation data store that contains validation data originating from the databases. The validation module recommends or decides to revert or keep the created index based on comparison. Validation data comprise query performance data, live workload data and metadata from queries issued against the databases.
However, the prior arts of made of record do not disclose:
after making said certain set of one or more auto indexes available: compiling a particular query, which is a query being different to the queries in the working set, to generate a first execution plan using a particular auto index in the certain set of one or more auto indexes; also compiling the particular query to generate a second execution plan without using any particular auto index in the certain set of one or more auto indexes; and locking down the particular auto index for the particular query based on the query execution performance of the first execution plan as claimed in independent claim 1, and similar claimed elements in claim 11.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





06/17/2021
/THU NGUYET T LE/Primary Examiner, Art Unit 2162